                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                  GREEN BAY DIVISION

POLLY OLSEN

                       Plaintiff,
       v.                                                    Case No. 18-cv-1366
                                                             Hon. William C. Griesbach
NORTHEAST WISCONSIN TECHNICAL
COLLEGE, et al.

                       Defendants.


                               SATISFACTION OF JUDGMENT


       1.      On September 13, 2019, the Court entered a Judgment in a Civil Case, which

granted judgment in favor of Polly Olsen and against the defendants, for nominal damages in the

amount of $1.00, in addition to other non-monetary relief.

       2.      The parties acknowledge that such Judgment in a Civil Case entitled Polly Olsen to

recover certain attorney’s fees and costs.

       3.      The parties further acknowledge the portion of the Judgment in a Civil Case entered

on September 13, 2019, granting monetary relief, including any attorneys’ fees and costs Polly

Olsen may have been entitled to recover, has been satisfied as of November 13, 2019.

       4.      Polly Olsen authorizes and directs the Clerk of Court to satisfy the monetary

judgment in toto.




         Case 1:18-cv-01366-WCG Filed 03/30/20 Page 1 of 2 Document 31
Submitted this 30th day of March, 2020.
                            Respectfully submitted,

                            WISCONSIN INSTITUTE FOR LAW & LIBERTY
                            /s/ Richard Esenberg
                            Richard M. Esenberg, WI Bar No. 1005622
                            414-727-6367; rick@will-law.org
                            Brian McGrath, WI Bar No. 1016840
                            414-727-7412; brian@will-law.org
                            Attorneys for Plaintiff
                            MAILING ADDRESS:
                            330 E. Kilbourn, Suite 725
                            Milwaukee, WI 53202
                            414-727-9455; FAX: 414-727-6485




                                          2

 Case 1:18-cv-01366-WCG Filed 03/30/20 Page 2 of 2 Document 31
